Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Neary, J.), rendered July 11, 2007, convicting him of murder in the second degree and robbery in the first degree as a hate crime, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P, Covello, Balkin and Belen, JJ., concur.